          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 1 of 37




                           Case No. 7:19-cv-10231-NSR


                         In the United States District Court
                       for the Southern District of New York

                        WINNERS INDUSTRY CO., LTD.,

                                    Appellant,

                                        v.

                       SEARS HOLDINGS CORPORATION,

                                    Appellee.


      ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK,
            IN RE SEARS HOLDINGS CORP., ET AL., DEBTORS,
                     CASE NO. 7:18-BK-23538-RDD


    REPLY BRIEF OF APPELLANT, WINNERS INDUSTRY CO., LTD.


                                        CALFEE, HALTER & GRISWOLD LLP
                                                           Wall Street Plaza
                                                   88 Pine Street, 14th Floor
                                                  New York, NY 10005-1802
                                                  Telephone: (888) 225-3331
                                                         H. Jeffrey Schwartz
                                                      jschwartz@calfee.com

                                                                           -and-




4830-1739-8708, v.10
          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 2 of 37




                                        CALFEE, HALTER & GRISWOLD LLP
                                                         The Calfee Building
                                                       1405 East Sixth Street
                                                       Cleveland, OH 44114
                                                  Telephone: (216) 622-8200
                                                               Gus Kallergis
                                                           Ronald McMillan
                                                      gkallergis@calfee.com
                                                      rmcmillan@calfee.com

                                                                           -and-

                                        CALFEE, HALTER & GRISWOLD LLP
                                                  2800 First Financial Center
                                                         255 East Fifth Street
                                                  Cincinnati, OH 45202-4728
                                                  Telephone: (513) 693-4880
                                                            Larry K. Wilcher
                                                        lwilcher@calfee.com

                                                        Attorneys for Appellant,
                                                      Winners Industry Co., Ltd.




4830-1739-8708, v.10
          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 3 of 37




                                      TABLE OF CONTENTS
                                                                                                            Page

TABLE OF CONTENTS ....................................................................................... i

TABLE OF CASES, STATUTES AND OTHER AUTHORITIES ..................... iii

INTRODUCTION ................................................................................................. 1

ARGUMENT ........................................................................................................ 4

    A. Appellees Admit Existing 503(b)(1) Law Universally Confirms
       Administrative Expense Priority for Goods under Prepetition
       Orders Received by DIPs. ........................................................................... 4

        1. Post-BAPCPA: Winners Agrees with the Debtors’ Reasoning and Legal
           Conclusions Set Out in the Sears VCM.................................................. 4

        2. Pre-BAPCPA: Winners Agrees with the VCO Issued by Judge Drain in
           the Delphi Chapter 11 Cases. ............................................................... 10

        3. Appellees’ Attempt to Distort and Wish Away the Existing 503(b)(1)
           Law Should Be Rejected. ..................................................................... 13

    B. A Sale Transaction Is Not “Complete” Upon Shipment and Title Transfer,
       but Rather Upon the Debtors’ Receipt and Acceptance of the Goods,
       Signaling the Seller’s Relinquishment of Control Over the Goods. .......... 15

        1. The Debtors Derived Complete Legal Consideration from Winners Only
           Upon Their Physical Receipt of the Winners Goods Postpetition ........ 16

        2. Relinquishing Control of the Winners Goods and Permitting
           the Debtors to Physically Receive the Goods Constitutes a
           Postpetition Transaction. ...................................................................... 17

        3. The Debtors’ Obligation to Pay for Pre/Post Goods Arises Upon Their
           Receipt and Acceptance Postpetition. .................................................. 20

    C. Harmonizing Section 503(b)(1) and Section 503(b)(9) is Required under
       Applicable Law and Controlling Rules of Statutory Construction. ........... 23

CONCLUSION ....................................................................................................26

                                                         i
4830-1739-8708, v.10
          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 4 of 37




CERTIFICATE OF COMPLIANCE ....................................................................28

PROOF OF SERVICE .........................................................................................30




                                                   -ii-
4830-1739-8708, v.10
          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 5 of 37




         TABLE OF CASES, STATUTES AND OTHER AUTHORITIES

Cases                                                                                                Page(s)

In re A.C.E. Elevator Co., Inc.,
   347 B.R. 473 (Bankr. S.D.N.Y. 2006)................................................................7

In re Adelphia Bus. Solutions, Inc.,
   296 B.R. 656 (Bankr. S.D.N.Y. 2003)..............................................................16

In re Allied Nevada Gold Corp.,
   Case No. 15-10503 (Bankr. Del. Apr. 15, 2015) ................................................5

In re Ames Dept’ Stores, Inc.,
   Case No. 01-42217 (Bankr. S.D.N.Y. Aug. 20, 2001) .....................................12

In re Chateaugay Corp.,
   10 F.3d 944 (2d. Cir. 1993) ................................................................................7

In re CP III Ltd. P’ship.,
   224 B.R. 206 (Bankr. M.D. Fla. 1998) .............................................................11

In re Delta Air Lines, Inc.,
   Case No. 05-17923 (Bankr. S.D.N.Y. Sept. 16, 2005) .....................................12

In re Delphi Corporation,
   Case No. 05-4481 RDD (Bankr. S.D.N.Y. Oct. 8, 2005) ..........................passim

In re Enron Corp.,
   Case No. 01-16034 (Bankr. S.D.N.Y. Dec. 3, 2001) ........................................12

In re Enron Corp.,
   279 B.R. 79 (Bankr. S.D.N.Y. 2002)................................................................16

In re FirstEnergy Solutions Corp.,
   Case No. 18-50757 (Bankr. N.D. Ohio May 8, 2018) ........................................5

In re Fleming Co.,
   Case No. 03-10945 (Bankr. D. Del. Apr. 3, 2003) ...........................................12

In re Jartran, Inc.,
   732 F.2d 584 (7th Cir. 1984) ............................................................................11

                                                     -iii-
4830-1739-8708, v.10
          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 6 of 37




In re Magellan Health Services, Inc.,
   Case No. 03-40515 (Bankr. S.D.N.Y. Mar. 11, 2003)......................................12

In re Mammoth Mart, Inc.,
   536 F.2d 950 (1st Cir. 1976) ............................................................................11

In re Moltech Power Sys., Inc.,
   273 B.R. 268 (Bankr. N.D. Fla. 2002)..............................................................11

In re National Sugar Refining Co.,
   27 B.R. 564 (S.D.N.Y. 1983) ...........................................................................19

In re Northwest Airlines Corp.,
   Case No. 05-17930 (Bankr. S.D.N.Y. Sept. 15, 2005) .....................................12

In re QCE Finance,
   Case No. 14-10543 (Bankr. Del. Mar. 17, 2014)................................................5

In re REFCO, Inc.,
   No. 07 CIV. 4784 (DLC), 2008 WL 140956 (S.D.N.Y. Jan. 14, 2008) ...........19

In re Trico Steel Co., L.L.C.,
   282 B.R. 318 (Bankr. D. Del. 2002) .................................................................19

In re Westpoint Stevens, Inc.,
   Case No. 03-13532 (Bankr. S.D.N.Y. June 3, 2003) ........................................12

In re Winn-Dixie Stores, Inc.,
   Case No. 05-11063 (Bankr. S.D.N.Y. Mar. 15, 2005)......................................12

In re World Imports, Ltd.,
   862 F.3d 338 (3d Cr. 2017) ..............................................................................24

Matter of Pester Refining Co.,
 66 B.R. 801 (S.D. Iowa 1986) ..........................................................................19

Texas Dep’t of Hous. & Cmty. Affairs v. Inclusive Communities Project, Inc.,
  135 S. Ct. 2507 (2015) .....................................................................................24

Trustees of the Amalgamated Ins. Fund v. McFarlin’s, Inc.,
  789 F.2d 98 (2d Cir. 1986) .................................................................................4

                                                     -iv-
4830-1739-8708, v.10
          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 7 of 37




Statutes                                                                                                  Pages(s)

11 U.S.C. § 363 ......................................................................................................7

11 U.S.C. § 503(b) ..................................................................................... 7, 10, 11

11 U.S.C. § 503(b)(1) ....................................................................................passim

11 U.S.C. § 503(b)(9) ....................................................................................passim

Other Authorities                                                                                         Pages(s)

CISG Article 38(1) ...............................................................................................20

CISG Article 58(3) ...............................................................................................22

Federal Rule of Bankruptcy Procedure 9011........................................................26

Federal Rule of Civil Procedure 11 ......................................................................26

U.C.C. § 2-310 ....................................................................................................20

U.C.C. § 2-606 .....................................................................................................20

U.C.C. § 2-607(1) .................................................................................................21

U.C.C. § 2-711(1) .................................................................................................21




                                                         -v-
4830-1739-8708, v.10
          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 8 of 37




                               INTRODUCTION1

        Over decades, hundreds of confirming or affirming motions have been filed,

and corresponding confirming or affirming orders granting such motions have been

unfailingly entered by bankruptcy courts (including the bankruptcy judge below),

in this and all other major bankruptcy jurisdictions throughout the nation expressly

recognizing that claims for goods ordered by prospective debtors and physically

received and accepted by them in their capacity as debtors in possession (“DIPs”)

(i.e., Pre/Post Goods) are, as a matter of longstanding, settled law, entitled to

administrative expense priority under section 503(b)(1) of the Bankruptcy Code

(the “Existing 503(b)(1) Law”2). Undisclosed by Appellees to this Court, other

than the Appealed Order, no such confirming or affirming order under Existing

503(b)(1) Law has been interpreted or applied by a bankruptcy court (or appellate

tribunal) in a reported or otherwise available unreported decision to deprive

503(b)(1) administrative expense priority to claims for Pre/Post Goods.




1
  Defined terms, not otherwise defined herein, shall have the meanings given to
them in the opening Brief of Appellant Winners Industry Co., Ltd. (“Winners
Brief”). Appellees’ opening brief is cited as “Appellees Brief.” References to
“A-____” are citations to the Appendix filed concurrently with the Winners Brief
and as supplemented concurrently with this Reply.
2
   “Existing 503(b)(1) Law” includes, as each is defined herein, the VCOs
(including the Cited VCOs, Akin VCOs and Delphi VCO), the Pre-BAPCPA
Existing 503(b)(1) Law and the supporting law contained in the underlying vendor
comfort motions supporting those VCOs (collectively, the “VCMs”).
                                         1
4830-1739-8708, v.10
          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 9 of 37




        Appellees stand mute in the face of the irrebuttable presence of the Existing

503(b)(1) Law woven into the fabric of chapter 11 practice and that Debtors

themselves submitted in this very chapter 11 case such a motion with such an

attached proposed order, namely, the Motion of Debtors for Interim and Final

Authority to … Confirm Administrative Expense Priority for Prepetition Orders

Delivered to the Debtors Postpetition ... [A-174 (emphasis added)] (the “Sears

VCM”), providing: “Pursuant to section 503(b) of the Bankruptcy Code,

obligations that arise in connection with the postpetition delivery of necessary

goods and services are afforded administrative expense priority because they

benefit the estate postpetition.”      [A-188 (emphasis added).]      Accepting the

Debtors’ invocation of this legal basis for the relief as being consistent with

Existing 503(b)(1) Law, the Bankruptcy Court below determined: “All undisputed

obligations of the Debtors arising from the postpetition delivery or shipment [ ]

of goods under the Prepetition Orders are granted administrative expense

priority status pursuant to section 503(b)(1)(A) of the Bankruptcy Code[.]” [A-

209 (emphasis added).]

        Succumbing to the siren call of expediency over probity, Appellees in their

Response deem nonexistent Existing 503(b)(1) Law and put forward in its stead an

incomplete, incompatible argument they mischaracterize as, and erroneously

denominate, “existing law.” In doing so, they leave undisputed that (a) Winners, as


                                         -2-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 10 of 37




was its right, did not stop or recall the Winners Goods while in transit and (b) those

goods were delivered into the physical possession of the Debtors and accepted by

them after the Petition Date. To be sure, the current administrative insolvency of

the Debtors’ chapter 11 cases confers no license on Appellees to feign ignorance of

Existing 503(b)(1) Law they themselves invoked in their chapter 11 cases or to

continually press a contradictory, irreconcilable challenge to the administrative

expense entitlement under Existing 503(b)(1) Law of the claims of Winners and

other foreign vendors relating to their Pre/Post Goods.

        Under both Existing 503(b)(1) Law standing alone and as read in harmony

with section 503(b)(9), administrative expense priority attaches to goods received

and accepted by a DIP. Reading sections 503(b)(1) and 503(b)(9) otherwise leads

to the perverse, absurd result of a vendor receiving an administrative expense

priority for goods received by a debtor prepetition (within 20 days of the

commencement of the bankruptcy case) but only a general unsecured claim for

goods received afterward by a DIP. To impute such an anomalous, problematic

result as intended by Congress defames it and runs afoul of governing principles of

statutory construction.




                                         -3-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 11 of 37




                                    ARGUMENT

A.   Appellees Admit Existing 503(b)(1) Law Universally Confirms
Administrative Expense Priority for Goods under Prepetition Orders
Received by DIPs.

        Contrary to Appellees’ false assertion, Winners embraces that under

Existing 503(b)(1) Law there must be (i) a postpetition transaction and (ii) a

benefit to the estate. Trustees of the Amalgamated Ins. Fund v. McFarlin’s, Inc.,

789 F.2d 98, 101 (2d Cir. 1986). To be sure, contrary to Appellees’ argument,

application of Occam’s Razor to this controversy finds McFarlin’s to be entirely

consistent with, and a fundamental component of, Existing 503(b)(1) Law as

therein the criteria to establish an administrative claim are thus plainly set out and

present here in that under applicable commercial law the operative sale of goods

transaction elements occurred between Winners and the Debtors postpetition. So

viewed, Appellees’ arguments suffer from a fatal flaw as resting on a false

premise as to the nature and substance of Existing 503(b)(1) Law, thus

ineradicably tainting their appellate argument in its entirety. Winners is thus

entitled to the appellate relief it seeks herein.

        1. Post-BAPCPA: Winners Agrees with the Debtors’ Reasoning and Legal
           Conclusions Set Out in the Sears VCM.

        As described in greater detail in the Winners Brief (see pages 24-29), under

Existing 503(b)(1) Law, courts universally enter vendor comfort orders (“VCOs”)

granting vendors of goods under Prepetition Orders delivered into the hands of,

                                           -4-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 12 of 37




and accepted by, DIPs administrative expense priority claims under section

503(b)(1) of the Bankruptcy Code.3 With their eyes wide shut, Appellees do not,

and cannot, in good faith dispute the existence of Existing 503(b)(1) Law or the

related practice they themselves and Appellees’ counsel regularly recognize as

valid thereunder, inasmuch as counsel for each of the Appellees themselves

regularly seeks precisely such relief under their express invocation of Existing

503(b)(1) Law.4        Brazenly ignored in the Appellees Brief, bankruptcy courts

unfailingly adopt Existing 503(b)(1) Law as the legal predicate for their issuance

3
  See Winners Brief, footnotes 8 and 9, for examples of orders entered in cases
across the country by Debtors’ counsel and others (collectively, the “Cited
VCOs”). To provide additional context to those Cited VCOs and the reasoning
articulated for their entry, the underlying first-day motions that requested the
relief are attached in the supplementary Appendix at A-3882 et seq. (collectively,
the “First-Day VCMs”).
4
  In addition to the many VCOs Debtors’ counsel previously requested and
obtained (see Winners Brief, footnote 9), Creditors’ Committee counsel, when
representing debtors, has similarly requested and obtained VCOs granting
503(b)(1) administrative expense priority to claims of vendors for Pre/Post
Goods. See, e.g., In re FirstEnergy Solutions Corp., Case No. 18-50757 (Bankr.
N.D. Ohio May 8, 2018)(granting 503(b) administrative expense priority status to
undisputed obligations under prepetition orders); In re Allied Nevada Gold Corp.,
Case No. 15-10503 (Bankr. Del. Apr. 15, 2015)(granting 503(b)(1) administrative
expense priority status to “undisputed amounts for goods and services actually
received and accepted by the Debtors on or after the Petition Date relating to
Purchase Orders” (emphasis added)); In re QCE Finance, Case No. 14-10543
(Bankr. Del. Mar. 17, 2014)(granting 503(b)(1) administrative expense priority
status to all amounts relating to undisputed obligations arising from prepetition
purchase orders outstanding for goods provided to the debtors on or subsequent to
the petition date)(collectively, the “Akin VCOs”). Copies of the Akin VCOs and
their underlying motions that requested the relief are attached in the
supplementary Appendix at A-4137 et seq.
                                         -5-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 13 of 37




of VCOs by which they issue confirming, not de novo, grants of administrative

expense priority to vendors supplying goods to DIPs meeting their need for the

uninterrupted receipt of goods necessary to operate their businesses and thus

maintain their going concern value. Under Existing 503(b)(1) Law, bankruptcy

courts do so on the legal basis that a DIP’s acceptance of those goods both

constitutes a postpetition transaction and provides a postpetition benefit to the

bankruptcy estates. Until the entry of the Appealed Order, no bankruptcy court

had been asked to overturn in effect its own VCO and Existing 503(b)(1) Law in

the process, and no bankruptcy court had previously done so. As a result, both the

Debtors’ Objection and the issuance of resulting Appealed Order may thus both be

seen as aberrational.

        This point is clearly reflected in the Sears VCM, in which the Debtors

themselves recite and admit these constituent points of Existing 503(b)(1) Law:

[Need for Uninterrupted Flow of Goods –Recall or Stoppage of Goods]

                       Prepetition [Vendor Purchase] Orders

                19. Prior to the Commencement Date, and in the ordinary
        course of business, the Debtors ordered approximately $162 million
        in Merchandise from suppliers and vendors that will not be delivered
        until on or after the Commencement Date (the “Prepetition Orders”).
        These suppliers and vendors may be concerned that, because the
        Debtors’ obligations under the Prepetition Orders arose prior to the
        Commencement Date, such obligations will be treated as general
        unsecured claims in these Chapter 11 Cases. Accordingly, certain
        vendors may refuse to provide goods to the Debtors (or may recall
        shipments thereof) purchased pursuant to the Prepetition Orders

                                          -6-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 14 of 37




        unless the Debtors issue substitute purchase orders postpetition or
        obtain an order of the Court providing that all undisputed obligations
        of the Debtors arising from the postpetition delivery of goods subject
        to Prepetition Orders are afforded administrative expense priority
        status under section 503(b) of the Bankruptcy Code.

              20. To prevent any disruption to the Debtors’ retail
        operations, and given that Merchandise delivered on, within 20
        days prior to, and after the Commencement Date is afforded
        administrative expense priority under section 503(b) of the
        Bankruptcy Code, the Debtors seek an order confirming
        administrative expense priority under section 503(b) of the
        Bankruptcy Code to all undisputed Prepetition Orders and
        authorizing the Debtors to satisfy such obligations in the ordinary
        course of business.

                 ...

[Admission of Settled Existing 503(b)(1) Law – Pre/Post Goods Qualify for
Administrative Expense Priority]

        C. The Obligations Owed Under the Prepetition Purchase
        Orders for Postpetition Goods and Services Are Administrative
        Expense Claims Under Section 503(b) of the Bankruptcy Code

               32. Pursuant to section 503(b) of the Bankruptcy Code,
        obligations that arise in connection with the postpetition delivery of
        necessary goods and services are afforded administrative expense
        priority because they benefit the estate postpetition. 11 U.S.C.
        § 503(b)(1)(A); see In re Chateaugay Corp., 10 F.3d 944, 956 (2d.
        Cir. 1993)(holding that an obligation arising from the postpetition
        performance relating to a prepetition transaction is entitled to
        administrative expense priority); In re A.C.E. Elevator Co., Inc., 347
        B.R. 473, 481 (Bankr. S.D.N.Y. 2006)(holding that to receive a
        claim under section 503 a claimant must provide a postpetition
        benefit to the estate). Additionally, under section 363 of the
        Bankruptcy Code, the Debtors can continue to operate in the
        ordinary course of business including honoring postpetition
        obligations under Prepetition Orders without prior court approval.


                                         -7-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 15 of 37




[Admission of Confirmatory Nature of Relief and Need to Avoid Disruption]

               33. Accordingly, granting the relief sought herein with
        respect to the Prepetition Orders will not provide the Vendors with
        any greater priority than they would otherwise be entitled to, and
        will not prejudice any part[y] in interest. Absent such relief, the
        Debtors may be required to expend substantial time and effort
        reissuing the Prepetition Orders to provide their vendors with
        assurance of administrative priority.       -This disruption to the
        continuous flow of goods and services to the Debtors would
        seriously impact the Debtors’ ability to operate their business.
        Without the support of their vendors, the Debtors will incur
        significant costs and lose valuable business relationships to the
        detriment of all parties in interest. Therefore, the obligations owed
        under the Prepetition Orders relating to goods delivered postpetition
        should be explicitly granted administrative expense status.

[A-174 at 182-83,88-89 (emphasis added).] Winners agrees en toto therewith. As

drafted and submitted by the Debtors on the basis of Existing 503(b)(1) Law, the

Sears VCM admits and confirms of record before this Court that Pre/Post Goods

satisfy the elements of section 503(b)(1) and thus establish their entitlement to an

administrative expense distributive priority status.

        Under Existing 503(b)(1) Law, the basis for the confirmatory relief

addresses the Debtors’ need to enjoy an uninterrupted supply of goods necessary

for their businesses—“vendors may refuse to provide goods to the Debtors (or may

recall shipments thereof).” Thus, the Sears VCM seeks to ensure, through

confirming Existing 503(b)(1) Law, that vendors will permit physical receipt of

the goods into the Debtors’ desperate hands. In consequence, the assurance of

physical receipt occurs not when goods subject to stoppage or recall in transit are

                                         -8-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 16 of 37




merely dropped off with a freight forwarder or common carrier in China or

elsewhere.

        In granting the Sears VCM, the Bankruptcy Court entered the Final Vendor

Comfort Order (the “Sears VCO”) similar to that which scores of other bankruptcy

courts have routinely heard and granted and continue to do so, merely confirming

the universally accepted legal conclusion under Existing 503(b)(1) Law that

Pre/Post Goods satisfy the elements required for the attachment of administrative

expense priority:

        All undisputed obligations of the Debtors arising from the
        postpetition delivery or shipment [ ] of goods under the Prepetition
        Orders are granted administrative expense priority status pursuant to
        section 503(b)(1)(A) of the Bankruptcy Code[.]

[A-209 (emphasis added).] Thereunder, the confirmatory grant of priority under

section 503(b)(1) is explicit and irrevocable.

        The Sears VCO, Cited VCOs and Akin VCOs provide compelling authority

that well-settled Existing 503(b)(1) Law, rather than Appellees’ sham presentation

thereof, grants administrative expense priority to Pre/Post Goods not as a new right

but rather in confirmation that postpetition delivery (i.e., a postpetition transaction

with a DIP who receives and accepts the goods) provides a postpetition benefit

satisfying the elements for granting an administrative expense claim under Existing

503(b)(1) Law, including Second Circuit law.



                                         -9-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 17 of 37




        2. Pre-BAPCPA: Winners Agrees with the VCO Issued by Judge Drain in
           the Delphi Chapter 11 Cases.

        Moreover, although ignored by Appellees herein, the practice of confirming

administrative expense priority for Pre/Post Goods predates the October 17, 2005

effective date of BAPCPA which included section 503(b)(9) (the “Pre-BAPCPA

Existing 503(b)(1) Law”) and therefore constitutes “existing law” when Congress

enacted BAPCPA. In the chapter 11 cases of Delphi Corporation and its affiliated

debtors (collectively, “Delphi”)—a pre-BAPCPA case in the Southern District of

New York—Judge Robert Drain, the Bankruptcy Judge presiding over the

Debtors’ chapter 11 cases, ordered, adjudged and decreed that:

        The subcontractors, suppliers, and vendors shall have administrative
        expense priority claims under 11 U.S.C. § 503(b) for those
        undisputed obligations arising from prepetition purchase orders
        outstanding on the Petition Date relating to materials, supplies,
        goods, products, and related items received and accepted by the
        Debtors on or subsequent to the Petition Date.

In Delphi Corporation, Case No. 05-44481 RDD (Bankr. S.D.N.Y. Oct. 14, 2005)

(RDD) (emphasis added) (the “Delphi VCO”).

        The Delphi debtors’ legal basis for the relief granted in the Delphi VCO

parallels the Debtors’ request in the Sears VCM—i.e., the need for the

uninterrupted supply of goods to the DIP:

              17. Under the provisions of section 503(b)(1)(A) of the
        Bankruptcy Code, all obligations that arise in connection with the
        postpetition delivery of Goods to the Debtors are, by definition,
        administrative expenses....

                                       -10-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 18 of 37




               18. Absent the relief requested in this Motion, the Debtors
        would be required to expend substantial time and resources to
        (i) convince the Vendors of the Debtors’ authority to make certain
        payments, (ii) reissue the Outstanding Orders, or (iii) establish their
        right to retain the goods and products. The attendant disruption to
        the continuous flow of goods, products, and supplies to the Debtors
        and their manufacturing facilities would likely result in the rapid
        deterioration of the Debtors’ going concern value and, thus,
        undermine the Debtors’ prospects for a successful reorganization.
        Therefore, the Debtors request that this Court grant an order
        confirming administrative expense treatment for such claims.

              Applicable Authority [Pre-BAPCPA Existing 503(b)(1) Law]

               19. Section 503(b)(1)(A) of the Bankruptcy Code governs
        the allowance of administrative expenses, including “the actual,
        necessary costs and expenses of preserving the estate, including
        wages, salaries, or commissions for services rendered after the
        commencement of the case.”               11 U.S.C. § 503(b)(1)(A).
        Administrative expense priority status is granted when “the debt both
        (1) ‘arise[s] from a transaction with the debtor-in-possession’ and
        (2) is ‘beneficial to the debtor-in-possession in the operation of the
        business.’” In re Jartran, Inc., 732 F.2d 584, 587 (7th Cir. 1984)
        (quoting In re Mammoth Mart, Inc., 536 F.2d 950, 954 (1st Cir.
        1976)); see also In re Moltech Power Sys., Inc., 273 B.R. 268, 271
        (Bankr. N.D. Fla. 2002); In re CP III Ltd. P’ship., 224 B.R. 206, 208
        (Bankr. M.D. Fla. 1998).

               20. The postpetition receipt and acceptance of the Goods
        satisfies the first element of the foregoing test. With respect to the
        second element, not only are the Goods beneficial to the Debtors,
        they are absolutely critical for the uninterrupted operation of the
        Debtors’ production facilities. Without such Goods, the Debtors
        cannot manufacture and deliver Goods to their customers.
        Accordingly, the Debtors’ postpetition receipt of Goods on account
        of Outstanding Orders gives rise to postpetition claims in favor of
        the Vendors, claims that are entitled to administrative expense
        priority status under section 503(b) of the Bankruptcy Code.


                                         -11-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 19 of 37




              21. Relief similar to that requested herein has been granted
        in other large chapter 11 cases in this district. See, e.g., In re Delta
        Air Lines, Inc., Case No. 05-17923 (Bankr. S.D.N.Y. Sept. 16,
        2005); In re Northwest Airlines Corp., Case No. 05-17930 (Bankr.
        S.D.N.Y. Sept. 15, 2005); In re Winn-Dixie Stores, Inc., Case No.
        05-11063 (Bankr. S.D.N.Y. Mar. 15, 2005); In re Westpoint Stevens,
        Inc., Case No. 03-13532 (Bankr. S.D.N.Y. June 3, 2003); In re
        Fleming Co., Case No. 03-10945 (Bankr. D. Del. Apr. 3, 2003); In re
        Magellan Health Services, Inc., Case No. 03-40515 (Bankr.
        S.D.N.Y. Mar. 11, 2003); In re Enron Corp., Case No. 01-16034
        (Bankr. S.D.N.Y. Dec. 3, 2001); In re Ames Dept’ Stores, Inc., Case
        No. 01-42217 (Bankr. S.D.N.Y. Aug. 20, 2001).

Motion for Order under 11 U.S.C. § 503(b) Confirming Grant of Administrative

Expense Status to Obligations Arising From Postpetition Delivery of Goods and

Authorizing Debtors to Pay Such Obligations in the Ordinary Course of Business

(Docket No. 20), In re Delphi Corporation, Case No. 05-4481 RDD (Bankr.

S.D.N.Y. Oct. 8, 2005) (the “Delphi VCM”).5             The Pre-BAPCPA Existing

503(b)(1) Law on the administrative priority entitlement of Pre/Post Goods has

since grown into a vast body of clearly articulated legal precedents and established

related practice comprising the constituent elements of Existing 503(b)(1) Law

composed of in excess of a hundred VCOs confirming administrative expense

priority entitlements for claims relating to Pre/Post Goods. The Appellees Brief

shirks its responsibility to advise the Court thereof or to even condescend to




5
  Copies of the Delphi VCO and the Delphi VCM are attached in the
supplementary Appendix at A-4244 et seq.
                                         -12-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 20 of 37




address the relevant, material legal conclusions articulated in the multitudinous

Existing 503(b)(1) Law, VCMs and VCOs.

        3. Appellees’ Attempt to Distort and Wish Away the Existing 503(b)(1)
           Law Should Be Rejected.

        The Sears VCO confirms the heretofore uncontroversial undisputed basic

legal standards under Existing 503(b)(1) Law, which have been in place and

followed in the ordinary course of chapter 11 bankruptcy practice for well over two

decades. No amount of sophistry can brook dissent that the VCOs and their

respective VCMs, taken together, conclusively demonstrate the content and

application of Existing 503(b)(1) Law definitively establishing that, as a matter of

settled law, Winners and other vendors of Pre/Post Goods are entitled an

administrative expense priority claim under Existing 503(b)(1) Law on the grounds

that the Debtors’ receipt and acceptance of such goods postpetition constitutes a

postpetition transaction, and the Debtors’ acceptance of those goods provided a

tangible postpetition benefit of value.

        Rather than recognize and address the established legal precedent and

practice under Existing 503(b)(1) Law, Appellees seek to have the Court view the

Appealed Order through a Lewis Carroll “looking-glass” to obscure the Existing

503(b)(1) Law and thereunder the established legal import of the Sears VCM and

the Sears VCO.         Appellees seek to obfuscate a central element of Existing

503(b)(1) Law, i.e., that VCOs are merely confirmatory of Existing 503(b)(1) Law

                                          -13-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 21 of 37




and, therefore, do not grant “new rights.” Indeed, Appellees assert that the Debtors

were “not intending to overturn long-established and unanimous precedent” by

adding “nothing herein shall create, nor is intended to create any rights in favor of

or enhance the status of any claim held by, any party” to the Sears VCO.

[Appellees Brief at 21 (quoting Sears VCO, A-204) (the “No Rights Clause”).]

Their through-the-looking-glass reading ignores “the long-established and

unanimous precedent” under Existing 503(b)(1) Law followed in virtually all

chapter 11 cases that postpetition physical delivery of goods under Prepetition

Orders gives rise to administrative expense priority under section 503(b)(1) under

Existing 503(b)(1) Law. The No Rights Clause does not and cannot invalidate the

express confirmation of administrative expense priority to Pre/Post Goods under

Existing 503(b)(1) Law—i.e., because such administrative expense priority

entitlement arises independently under Existing 503(b)(1) Law from a

postpetition transaction (actual receipt and acceptance of the goods by the

Debtors) to the indisputable, tangible benefit of the Debtors’ estates. Appellees

cannot in good faith assert, contrary to the express confirmatory grant by the

Bankruptcy Court, that “undisputed obligations of the Debtors arising from the

postpetition delivery or shipment of goods under the Prepetition Orders” are not

entitled to 503(b)(1)(A) administrative expense priority status.




                                        -14-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 22 of 37




        Appellees cited no persuasive authority much less controlling case law

specifically on point with respect to the sale of goods challenging or overturning

this longstanding, pervasively accepted practice under Existing 503(b)(1) Law

embodied in the VCOs, which further demonstrates the settled judicial construction

of the Existing 503(b)(1) Law with respect to their administrative expense priority

entitlement. The ersatz thin legal gruel served up by the Appellees as putatively

persuasive “existing” case law must yield to the overwhelming Existing 503(b)(1)

Law reflected in the hundreds of VCOs issued in the Southern District of New

York, Delaware and other active chapter 11 jurisdictions confirming under

Existing 503(b)(1) Law that administrative expense priority attached to claims

relating to Pre/Post Goods.6

     B.    A Sale Transaction Is Not “Complete” Upon Shipment and Title
Transfer, but Rather Upon the Debtors’ Receipt and Acceptance of the
Goods, Signaling the Seller’s Relinquishment of Control Over the Goods.

        Unwilling to come to grips with the Existing 503(b)(1) Law and

corresponding chapter 11 practice confirming under VCOs administrative

expense priority for claims relating to Pre/Post Goods, Appellees speciously

6
  Appellees cite the same few cases cited by the Debtors in their initial objection
to the AEC Motion, none of which are persuasive much less controlling. The
cases, most of which are at least 20 to 30 years old and none of which arose in
substantial chapter 11 cases or from this district, are distinguishable, outliers or
inconsistent with the plethora of VCOs that reach the diametrically opposite
conclusion. Moreover, because they all predate the enactment of section
503(b)(9), they have effectively been superseded by the statute and its
confirmation of the Pre-BAPCPA Existing 503(b)(1) Law.

                                       -15-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 23 of 37




contend that the completion of a sale of goods transaction occurs at the time title

transfers, in this case when the Winners Goods were placed with a common

carrier, FOB China,7 ignoring without warrant all postpetition legal relations long

recognized in Existing 503(b)(1) Law and under relevant commercial law that

exist between a vendor and buyer of goods that satisfy even the general test for

granting an administrative expense priority.           This glossy, disingenuous

mischaracterization of the legal nature of commercial sale of goods transactions

lacks even a pretense of legal foundation and thus warrants rejection.

        Appellees themselves expressly recognize the purpose of section 503(b)(1)

is to “encourage third-parties to supply the debtor-in-possession with goods and

services with the goal of achieving a reorganization to benefit all creditors,” In re

Enron Corp., 279 B.R. 79, 86 (Bankr. S.D.N.Y. 2002) (emphasis added), and to

“encourage vendors to deal with the post-petition estate.” In re Adelphia Bus.

Solutions, Inc., 296 B.R. 656, 663 (Bankr. S.D.N.Y. 2003).           Yet, they then

advocate an application of the law in a manner that would, per the VCMs, destroy


7
  As explained in the Winners Brief, the Bankruptcy Court did not agree with the
Appellees’ argument that Winners was not entitled to administrative expense
priority because there was no postpetition performance or that performance was
complete at the time of shipment from China. Rather, the Bankruptcy Court
accepted that there was postpetition performance, but it erroneously concluded that
there was not a postpetition transaction because the performance was “based on a
prepetition contract.” [Winners Brief at 22-24.] Under Existing 503(b)(1) Law, a
Pre/Post Goods transaction constitutes a postpetition transaction as a matter of
law.
                                        -16-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 24 of 37




most DIPs’ ability to obtain the benefits of actual receipt of goods and survive as a

going concern seeking reorganization. Ignoring Existing 503(b)(1) Law and the

legal significance thereunder of Winners’s neither stopping, nor recalling the

Winners Goods while in transit to allow their physical receipt by the Debtors,

Appellees, unburdened by legal authority consistent with Existing 503(b)(1) Law,

assert “[o]nce Winners had dropped off its goods at the port in China, its

contractual obligations were complete and no further performance was required.”

[Appellees Brief at 12.]    But, of course, in this Appellees knowingly err, as

established above, sufficient postpetition legal relations existed between the

Debtors and Winners under Existing 503(b)(1) Law for Pre/Post Goods to

constitute a postpetition transaction with the Debtors.

        1. The Debtors Derived Complete Legal Consideration from Winners Only
           Upon Their Physical Receipt of the Winners Goods Postpetition.

        Again, as described above, Appellees knowingly ignore the multitude of

VCOs under Existing 503(b)(1) Law determining as a matter of law that a DIP’s

receipt and acceptance of goods postpetition constitutes a postpetition transaction.

As recognized by Existing 503(b)(1) Law, courts uniformly hold that a vendor

provides actual consideration when it delivers the goods postpetition into the

physical possession of the DIP. See, e.g., Delphi VCO; Cited VCOs; Akin VCOs.

It is therefore conclusively established under Existing 503(b)(1) Law that the



                                        -17-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 25 of 37




Debtors’ physical receipt and acceptance constitutes a postpetition transaction for

purposes of section 503(b)(1) as a matter of law.

        2. Relinquishing Control of the Winners Goods and Permitting the Debtors
           to Physically Receive the Goods Constitutes a Postpetition Transaction.

        In repudiating the Debtors’ representations and admissions in the Sears

VCM, Appellees seek to destroy Existing 503(b)(1) Law, related chapter 11

practice and the dispositive legal significance ascribed thereunder to the right to

stop and recall goods in transit and the value that is lost when sellers such as

Winners relinquish those rights as to Pre/Post Goods to permit their receipt by

DIPs.       Appellees’ contention that the Winners Goods sale transaction was

completed when title passed to them ignores that Existing 503(b)(1) Law

recognized that the live legal hand of Winners maintained control of the Pre/Post

Goods the entire time they were in transit with the common carrier, even a

common carrier selected and paid by Debtors. No agent or bailee of the Debtors is

to be found in this legal scenario.

        A seller relinquishes rights that it has in, and the control that it wields over,

goods only when such goods are received by, and are in the physical possession of,

the buyer. This is not, as Appellees insinuate, a speculative or alleged right.

Vendors such as Winners have established legal rights under both the UCC and the

CISG to stop and recall goods in transit to a financially suspect or bankrupt buyer

and can thus deny the Debtors the actual benefit of receipt of those goods with no

                                          -18-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 26 of 37




resulting claim or other legal recourse in favor of the Debtors. See Winners Brief,

at 21-22 (citing relevant U.C.C. and CISG sections giving right to stop and recall

goods in transit prior to physical receipt by buyers). The right to stop and recall

goods continues even after title has passed.       See, e.g., In re National Sugar

Refining Co., 27 B.R. 564, 569 (S.D.N.Y. 1983) (passage of title did not affect

seller’s right to stop goods in transit).8 Moreover, the exercise of the right to stop

and recall goods is unaffected by the bankruptcy filing and does not violate the

automatic stay. See id. at 572-73 (seller not required to seek stay relief prior to

exercising its right of stoppage); Matter of Pester Refining Co., 66 B.R. 801, 820

(S.D. Iowa 1986) (automatic stay does not affect seller’s right to stop goods in

transit). Ironically, stoppage or recall of goods in transit reflects the specific harm

that the Debtors and other DIPs expressly seek to avoid in the Sears VCM and

other VCMs, and a seller’s forbearance from exercising those rights, which

continues until the moment the goods are physically received by the Debtor,

constitutes valuable legal consideration provided by Winners and similarly-situated

sellers postpetition with respect to Pre/Post Goods.9


8
 See also In re Trico Steel Co., L.L.C., 282 B.R. 318, 324 (Bankr. D. Del.
2002)(passage of title and delivery to common carrier who was not a bailee did
not cut off seller’s right to stop delivery).
9
 See, e.g., In re REFCO, Inc., No. 07 CIV. 4784 (DLC), 2008 WL 140956, at *6
(S.D.N.Y. Jan. 14, 2008)(“it is indeed well-established that bargained-
for consideration can consist of ‘… a forbearance, or the creation, modification,
or destruction of a legal relation,’” quoting Restatement 2d of Contracts § 71).
                                         -19-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 27 of 37




        Had Winners exercised its right to stoppage in transit of the shipment of the

Winners Goods, as was its lawful right, it is implausible that the transaction

between the Debtors and Winners reached completion at the time of shipment.

Consequently, Appellees’ assertion that Winners and the Debtors had completed

the transaction prepetition fails and accordingly warrants rejection.

        3. The Debtors’ Obligation to Pay for Pre/Post Goods Arises Upon Their
           Receipt and Acceptance Postpetition.

        Appellees also ignore that, under Existing 503(b)(1) Law, Debtors’

postpetition actions with respect to goods once in their physical possession and

control constitutes yet another postpetition legal relation with postpetition

implications.          After Winners permitted the common carrier to conclude its

postpetition delivery of the Winners Goods into their hands, the Debtors chose to

accept rather than reject the goods—i.e., another postpetition action with

significant, material legal consequence. See, e.g., U.C.C. § 2-310 (payment is due

at the time and place at which buyer is to receive the goods, even if place of

shipment is place of delivery); U.C.C. § 2-606 (acceptance of goods occurs after

buyer has reasonable opportunity to reject but fails to make an effective rejection);

CISG Article 38(1) (buyer has obligation to examine the goods). Appellees do not

assert that Sears or its agent inspected and accepted the Winners Goods at the time

they were placed with a common carrier, because that did in fact not occur.



                                           -20-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 28 of 37




        Moreover, Appellees, in their effort to argue completion of the Winners

transaction prepetition, erroneously assert that the Debtors’ obligation to pay

arose at the time of delivery to the common carrier, because the “consideration is

provided when the creditor completed its performance and the obligation to pay

arose.” [Appellees Brief, at 11 (emphasis added).] Appellees herein overlook that

the Debtors’ physical receipt of the Pre/Post Goods, which was a condition

precedent to their right to inspect and decide whether to accept them, alone under

law triggered their obligation to pay for those goods. Although the risk of loss of

the goods may have transferred in China, because Pre/Post Goods, such as the

Winners Goods, were not lost at sea and in fact were both received and accepted by

the Debtors postpetition, the Debtors’ obligation to pay for those goods was

conditioned on the occurrence of those post-shipment actions. As noted in the AEC

Motion, Winners’s terms of payment were 74 days after shipment, affording the

Debtors ample opportunity to inspect and in fact accept the Winners Goods after

physical receipt. Therefore, with respect to the Winners Goods, payment was not

due until after their receipt well subsequent to the Petition Date. [A-230.] Had the

goods been nonconforming or otherwise rejected, the Debtors would not have been

obligated under both the applicable purchase order and applicable law to pay

Winners. See, e.g., U.C.C. § 2-607(1) (buyer must pay at the contract rate for any

goods accepted); U.C.C. § 2-711(1) (buyer may cancel sale if it rejects or justifiably


                                        -21-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 29 of 37




revokes acceptance of goods); CISG Article 58(3) (buyer not bound to pay until it

has had an opportunity to examine the goods). Because the Debtors’ undisputed

obligation to pay for the Winners Goods arose after the Debtors’ postpetition

acceptance of the goods, further evidencing that the sale was not yet complete at the

time the goods were placed with a common carrier in China, this postpetition

transaction entitles Winners to an administrative expense priority under section

503(b)(1).

        The Court should reject Appellees’ erroneous conflation of the completion

of the passage of title and risk of loss with the completion of the rights and

obligations that make up the entirety of the sale of goods transaction. Until

receipt and acceptance of goods, nothing is owing. Examining the different

components of the transaction under applicable commercial law establishes that

the sale transaction remained incomplete upon delivery of goods to a common

carrier, even if title and risk of loss, which are of no legal moment here, had

passed. Physical delivery of the Winners Goods into the hungry hands of the

Debtors and their eager acceptance thereof were the sine qua non of completion

of the transaction. For the foregoing reasons, the existence of a postpetition

transaction that warrants an administrative expense priority claim cannot be

plausibly disputed.




                                        -22-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 30 of 37




     C.    Harmonizing Section 503(b)(1) and Section 503(b)(9) is Required
under Applicable Law and Controlling Rules of Statutory Construction.

        Finally, Appellees also mischaracterize Winners’s arguments as set forth

both at the May 21 Hearing and in the Winners Brief regarding the relevance of

harmonization of section 503(b)(9) with section 503(b)(1) as an integral

component of Existing 503(b)(1) Law. In the Winners Brief, Appellant asserted

that the Bankruptcy Court erred by not recognizing the existing law under section

503(b)(1) of the Bankruptcy Code (i.e., the Existing 503(b)(1) Law confirming

and granting administrative expense priority to vendors for Pre/Post Goods

received by DIPs) and that it is consistent with section 503(b)(9) of the

Bankruptcy Code (i.e., granting vendors of 20-Day Goods administrative expense

priority for the value of goods received by the debtor in the 20 days before the

bankruptcy filing). The Bankruptcy Court erred by not following the governing

rules of statutory construction in the Second Circuit and the Supreme Court

directing that the two subsections must be harmonized and when, as here, they

can be harmonized, must not be read in a manner that led to absurd results.

[Winners Brief, at 33-46.]

        To continue their fictitious legal narrative, Appellees again ignore Existing

503(b)(1) Law, their VCMs and VCOs and the plausible readings of section

503(b)(1) that would conform with section 503(b)(9), including the Third



                                         -23-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 31 of 37




Circuit’s World Imports decision interpreting section 503(b)(9).10       Appellees,

much like the Bankruptcy Court, focus on the presence of the word “received” in

section 503(b)(9) and the absence of the word in section 503(b)(1) to suggest that

Winners is requiring reading the word “received” into section 503(b)(1) as well.

[Appellees Brief, at 17; see also Winners Brief, at 38-41.] To support their

argument, Appellees stress that in 2005, when section 503(b)(9) was enacted,

only minor changes were made to section 503(b)(1), misleadingly arguing:

        When Congress amends a statute while maintaining its operative
        language, Congress is presumed to adopt the prior judicial
        interpretation of the statute. Texas Dep’t of Hous. & Cmty. Affairs v.
        Inclusive Communities Project, Inc., 135 S. Ct. 2507, 2520 (2015).
        Thus by reenacting Section 503(b)(1) substantially unchanged after
        such widespread, unanimous opinion about its meaning, Congress
        ratified that meaning. Id.

[Appellees Brief, at 17-18.]

        When section 503(b)(9) was enacted, section 503(b)(1) was not amended in

regard to Pre/Post Goods in light of the Pre-BAPCPA Existing 503(b)(1) Law

under which Congress must be presumed to have known that thereunder vendors

of Pre/Post Goods were already entitled administrative expense priority claims.

Thus, the then, as now, settled law under section 503(b)(1) was and remains that

administrative priority attached as a matter of law to Pre/Post Goods. This is

 In re World Imports, Ltd., 862 F.3d 338, 342-45 (3d Cr. 2017)(determining that
10


goods are not “received” for purposes of section 503(b)(9) until debtors or their
agents take physical possession of the goods and rejecting the argument that
common carriers qualify as debtor’s agents).
                                        -24-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 32 of 37




amply and aptly demonstrated by the Delphi VCM and the cases cited therein,

and the Delphi VCO, as the prevailing judicial interpretation of section 503(b)(1)

before BAPCPA. The evolution of that body of law into the Existing 503(b)(1)

Law has incontrovertibly assumed even greater institutional proportions in

contemporary bedrock chapter 11 practice.

        The Bankruptcy Court’s and Appellees’ singular focus on section

503(b)(1)’s not including the term “received” ignores without legal warrant that

under Pre-BAPCPA Existing 503(b)(1) Law “receipt” was expressly required and

that both 503(b) subsections address the sale of goods to a debtor. The Debtors’

physical receipt of goods alone provides them with the benefit of the goods. Until

such physical receipt, that benefit is not assured because Winners and other

vendors can exercise their rights to prevent such receipt by stopping and recalling

the goods in transit.    Consequently, section 503(b)(1) and section 503(b)(9),

consistent with VCMs and VCOs, both recognize and confirm grants of

administrative expense priority based on a debtor’s or DIP’s physical receipt and

acceptance of goods. The Debtors’ current problematic financial condition does

not alter the rules of decision applicable to this same topic within the same

subsection of the Bankruptcy Code; they must be harmonized in good faith per the

Supreme Court and the Second Circuit prescriptions.




                                       -25-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 33 of 37




        Facing their current administrative insolvency and consequent difficult-at-

best prospects for the occurrence of the Effective Date of their confirmed Plan, the

Debtors have relentlessly fought to minimize the aggregate allowed administrative

expense claims by employing unscrupulous dilatory tactics delaying resolution of

straightforward legal questions by advocating legal theories contrary to both their

own prior representations and admissions in the Sears VCM and the Existing

503(b)(1) Law confirming that vendor claims for Pre/Post Goods are entitled to an

administrative expenses priority under section 503(b)(1) of the Bankruptcy Code

as a matter of law.        Winners expressly reserves its right to seek sanctions,

including payment of its attorneys’ fees, under Bankruptcy Rule 9011 and

Federal Rule of Civil Procedure 11 for Appellees’ dilatory tactics and

unwarranted legal contentions that expressly contradict their own and their

counsels’ prior filings.

                                   CONCLUSION

        For the forgoing reasons and the reasons articulated in the Winners Brief,

Appellants request that this Court reverse the Bankruptcy Court’s Appealed Order

with instructions to apply Existing 503(b)(1) Law and direct the Bankruptcy Court

to resolve the amount and priority of Winners’s claims expeditiously without

indulgence of further dilatory efforts by the Debtors or the Liquidating Trust, as

successor.


                                         -26-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 34 of 37




Dated: February 18, 2020             Respectfully submitted,

                                     /s/ H. Jeffrey Schwartz
                                     CALFEE, HALTER & GRISWOLD LLP
                                     Wall Street Plaza
                                     88 Pine Street, 14th Floor
                                     New York, NY 10005-1802
                                     Telephone: (888) 225-3331
                                     H. Jeffrey Schwartz
                                     -and-
                                     CALFEE, HALTER & GRISWOLD LLP
                                     The Calfee Building
                                     1405 East Sixth Street
                                     Cleveland, OH 44114
                                     Telephone: (216) 622-8200
                                     Gus Kallergis
                                     Ronald McMillan
                                     -and-
                                     CALFEE, HALTER & GRISWOLD LLP
                                     2800 First Financial Center
                                     255 East Fifth Street
                                     Cincinnati, OH 45202-4728
                                     Telephone: (513) 693-4880
                                     Larry K. Wilcher

                                     Attorneys for Appellant, Winners Industry
                                     Co., Ltd.




                                      -27-
4830-1739-8708, v.10
          Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 35 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE SEARS HOLDINGS CORP., et                                      Chapter 11
al.,11
                                                                    Bankruptcy Case No.
         Debtors.                                                   18-23538 (RDD)

                                                                    Jointly Administered
WINNERS INDUSTRY CO., LTD.,
                                                                    Civil Action No.
         Appellant,                                                 7:19-cv-10231-NSR
v.

SEARS HOLDINGS CORPORATION,

         Appellee.


                   APPELLANT’S CERTIFICATE OF COMPLIANCE


         NOW COMES Appellant, Winners Industry Co., Ltd., and hereby certifies

that the instant Brief of Appellant, in Times New Roman, 14 pt. Font, contains 6,466

11
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears
Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E
Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature
Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc.
(7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears
Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C.
(7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc.
(4861); Sears Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico,
Inc.) (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of
Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a
Sears Brands Business Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection
Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664);
Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe
Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
Illinois 60179.

                                                             -28-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 36 of 37




words, less than the 6,500 words allowed in by Federal Rule of Bankruptcy

Procedure 8015(a)(7)(B)(ii) and as calculated by the word count feature on the word

processing system utilized in preparing the Brief.

Dated: February 18, 2020                Respectfully submitted,

                                        /s/ H. Jeffrey Schwartz
                                        CALFEE, HALTER & GRISWOLD LLP
                                        Wall Street Plaza
                                        88 Pine Street, 14th Floor
                                        New York, NY 10005-1802
                                        Telephone: (888) 225-3331
                                        H. Jeffrey Schwartz
                                        -and-
                                        CALFEE, HALTER & GRISWOLD LLP
                                        The Calfee Building
                                        1405 East Sixth Street
                                        Cleveland, OH 44114
                                        Telephone: (216) 622-8200
                                        Gus Kallergis
                                        Ronald McMillan
                                        -and-
                                        CALFEE, HALTER & GRISWOLD LLP
                                        2800 First Financial Center
                                        255 East Fifth Street
                                        Cincinnati, OH 45202-4728
                                        Telephone: (513) 693-4880
                                        Larry K. Wilcher

                                        Attorneys for Appellant, Winners Industry
                                        Co., Ltd.




                                         -29-
4830-1739-8708, v.10
         Case 7:19-cv-10231-NSR Document 22 Filed 02/18/20 Page 37 of 37




                                    PROOF OF SERVICE

        The undersigned hereby certifies that on February 18, 2020, a copy of the

foregoing Reply Brief of Appellant Winners Industry Co., Ltd. was filed

electronically         in   the   Court’s   Case   Management/Electronic   Case     Filing

(“CM/ECF”) system. The CM/ECF system will send notice of this filing to all

parties, and, through the CM/ECF system, they may access the brief.


                                               /s/ H. Jeffrey Schwartz
                                               One of the Attorneys for Appellant




                                              -30-
4830-1739-8708, v.10
